Title: To James Madison from Gideon Granger, 14 March 1809
From: Granger, Gideon
To: Madison, James


Mar: 14. 1809.
G Granger presents his most respectfull compliments to the President and, at the request of the Citizens of the County of Muskingum in Ohio, incloses for his perusal some resolutions passed by the Citizens on the 25th. of Feb. A copy has been sent to the Intelligencer for publication.
 
[Enclosure]
At a meeting of a respectable number of the Citezens of the County of Muskingum and State of Ohio agreeable to public notice, at the Court House in the town of Zanesville on the 25th. day of february 1809, When after George Jackson Esquire was appointed Chairman and S. Herrick Secretary, the following preamble and resolutions were adopted, with but one dissenting voice to the first resolution.
Whereas the present alarming situation of the belligerent powers of Europe are spreading destruction far and wide, and waging an unwarrantable warfare against our rightful commerce in defiance of public law and solemn treaties. And whereas it appears to us that the President of the United States has laboured to cultivate the relations of peace and an impartial neutrality with all nations at the expense of much forbearance and privation of the people of the United States.
Therefore resolved, as a portion of the people of the United States, that the measures pursued by the administration of the general government in repelling the aggressions of foreign powers upon our lawful commerce has our entire approbation.
Resolved, That if the measures heretofore pursued shall fail of producing the effect of establishing the rights of neutral commerce, we pledge ourselves to support the general government in such other measures as they in their wisdom shall devise, even war itself with all its horrors rather than submit to the degrading conditions of tribute, or the proffered protection of any foreign government.
Resolved, That we view with the utmost abhorrence a late attempt to criminate the conduct of the administration of the general government in relation to negociations with a foreign government, believing it has a tendency to excite distrust and division among the Citezens at a time when of all others every person who values the rights and independence of the United States should rally round the Constituted Authorities of the Country.

Resolved, That the above resolutions be signed by the Chairman, countersigned by the Secretary and published,

George Jackson Chairman
S. Herrick Secretary.

